NO. 12-21-00099-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST OF                                          §       APPEAL FROM THE 145TH

R.M., C.W. & L.W.,                                          §       JUDICIAL DISTRICT COURT

CHILDREN                                                    §       NACOGDOCHES COUNTY, TEXAS

                                         MEMORANDUM OPINION
         A.M. appeals the termination of her parental rights. In five issues, she challenges the
legal and factual sufficiency of the evidence to support the trial court’s judgment. We affirm.


                                                   BACKGROUND
         A.M. is the mother of R.M., C.W., and L.W. A.S. is the father of R.M., 1 and J.W. is the
father of C.W. and L.W. 2 On October 15, 2019, the Department of Family and Protective
Services (the Department) filed an original petition for protection of R.M., C.W., and L.W., for
conservatorship, and for termination of A.M.’s, A.S.’s, and J.W.’s parental rights.                                 The
Department was appointed temporary managing conservator of the children, and the parents
were allowed limited access to and possession of the children.


          1
            During the final trial, A.S. executed an affidavit of relinquishment of parental rights. At the conclusion of
trial, the trial court found, by clear and convincing evidence, that (1) A.S. filed an affidavit of relinquishment of
parental rights in accordance with Section 161.001(b)(1)(K) of the Texas Family Code; and (2) termination of the
parent-child relationship between A.S. and R.M. was in the child’s best interest. Based on these findings, the trial
court ordered that the parent-child relationship between A.S. and R.M. be terminated. A.S. is not a party to this
appeal.
          2
            At the conclusion of trial, the trial court found, by clear and convincing evidence, that J.W. engaged in
one or more of the acts or omissions necessary to support termination of his parental rights under subsections (D),
(E), (N), and (P) of Texas Family Code Section 161.001(b)(1). The trial court also found that termination of the
parent-child relationship between J.W., C.W., and L.W. is in the children’s best interest. Based on these findings, the
trial court ordered that the parent-child relationship between J.W., C.W., and L.W. be terminated. J.W. is not a party
to this appeal.


                                                           1
       At the conclusion of a trial on the merits, the trial court found, by clear and convincing
evidence, that A.M. engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (D), (E), (O) and (P) of Texas Family Code
Section 161.001(b)(1). The trial court also found that termination of the parent-child relationship
between A.M., R.M., C.W., and L.W. is in the children’s best interest. Based on these findings,
the trial court ordered that the parent-child relationship between A.M., R.M., C.W. and L.W. be
terminated. This appeal followed.


                               TERMINATION OF PARENTAL RIGHTS
       Involuntary termination of parental rights embodies fundamental constitutional rights.
Vela v. Marywood, 17 S.W.3d 750, 759 (Tex. App.–Austin 2000), pet. denied per curiam, 53
S.W.3d 684 (Tex. 2001); In re J.J., 911 S.W.2d 437, 439 (Tex. App.—Texarkana 1995, writ
denied). Because a termination action “permanently sunders” the bonds between a parent and
child, the proceedings must be strictly scrutinized. Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex.
1976); In re Shaw, 966 S.W.2d 174, 179 (Tex. App.—El Paso 1998, no pet.).
       Section 161.001 of the family code permits a court to order termination of parental rights
if two elements are established. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2020); In re
J.M.T., 39 S.W.3d 234, 237 (Tex. App.—Waco 1999, no pet.). First, the parent must have
engaged in any one of the acts or omissions itemized in the second subsection of the statute. TEX.
FAM. CODE ANN. § 161.001(b)(1); Green v. Tex. Dep’t of Protective & Regulatory Servs., 25
S.W.3d 213, 219 (Tex. App.—El Paso 2000, no pet.); In re J.M.T., 39 S.W.3d at 237. Second,
termination must be in the best interest of the child. TEX. FAM. CODE ANN. § 161.001(b)(2); In re
J.M.T., 39 S.W.3d at 237. Both elements must be established by clear and convincing evidence,
and proof of one element does not alleviate the petitioner’s burden of proving the other. TEX.
FAM. CODE ANN. § 161.001; Wiley, 543 S.W.2d at 351; In re J.M.T., 39 S.W.3d at 237.
       The clear and convincing standard for termination of parental rights is both
constitutionally and statutorily mandated. TEX. FAM. CODE ANN. § 161.001; In re J.J., 911
S.W.2d at 439. Clear and convincing evidence means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations
sought to be established.” TEX. FAM. CODE ANN. § 101.007 (West 2019). The burden of proof is
upon the party seeking the deprivation of parental rights. In re J.M.T., 39 S.W.3d at 240.



                                                  2
                                       STANDARD OF REVIEW
       When confronted with both a legal and factual sufficiency challenge, an appellate court
must first review the legal sufficiency of the evidence. Glover v. Tex. Gen. Indem. Co., 619
S.W.2d 400, 401 (Tex. 1981); In re M.D.S., 1 S.W.3d 190, 197 (Tex. App.—Amarillo 1999, no
pet.). In conducting a legal sufficiency review, we must look at all the evidence in the light most
favorable to the finding to determine whether a reasonable trier of fact could have formed a firm
belief or conviction that its findings were true. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
We must assume that the fact finder settled disputed facts in favor of its finding if a reasonable
fact finder could do so and disregard all evidence that a reasonable fact finder could have
disbelieved or found incredible. Id.
       The appropriate standard for reviewing a factual sufficiency challenge to the termination
findings is whether the evidence is such that a fact finder could reasonably form a firm belief or
conviction about the truth of the petitioner’s allegations. In re C.H., 89 S.W.3d 17, 25 (Tex.
2002). In determining whether the fact finder has met this standard, an appellate court considers
all the evidence in the record, both that in support of and contrary to the trial court’s findings. Id.
at 27-29. Further, an appellate court should consider whether disputed evidence is such that a
reasonable fact finder could not have reconciled that disputed evidence in favor of its finding. In
re J.F.C., 96 S.W.3d at 266. The trier of fact is the exclusive judge of the credibility of the
witnesses and the weight to be given their testimony. Nordstrom v. Nordstrom, 965 S.W.2d 575,
580 (Tex. App.—Houston [1st Dist.] 1997, pet. denied).


                    TERMINATION UNDER SECTION 161.001(B)(1)(D) AND (E)
       In her first and second issues, A.M. argues the evidence is legally and factually
insufficient to terminate her parental rights pursuant to subsections (D) and (E) of Texas Family
Code Section 161.001(b)(1).
Applicable Law
       The court may order termination of the parent-child relationship if the court finds by clear
and convincing evidence that the parent has knowingly placed or knowingly allowed the child to
remain in conditions or surroundings which endanger the physical or emotional well-being of the
child. TEX. FAM. CODE ANN. § 161.001(b)(1)(D) (West Supp. 2020). Subsection (D) addresses
the child’s surroundings and environment. In re N.R., 101 S.W.3d 771, 775-76 (Tex. App.—



                                                  3
Texarkana 2003, no pet.). The child’s “environment” refers to the suitability of the child’s living
conditions as well as the conduct of parents or others in the home. In re S.R., 452 S.W.3d 351,
360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). The relevant time frame to determine
whether there is clear and convincing evidence of endangerment is before the child was
removed. Ybarra v. Tex. Dep’t of Human Servs., 869 S.W.2d 574, 577 (Tex. App.—Corpus
Christi 1993, no pet.). Further, subsection (D) permits termination based upon only a single act
or omission. In re R.D., 955 S.W.2d 364, 367 (Tex. App.—San Antonio 1997, pet. denied).
       The court may order termination of the parent-child relationship if it finds by clear and
convincing evidence that the parent has engaged in conduct, or knowingly placed the child with
persons who engaged in conduct, that endangers the physical or emotional well-being of the
child. TEX. FAM. CODE ANN. § 161.001(b)(1)(E). It is not necessary that the parent know for
certain that the child is in an endangering environment; rather, awareness of the potential for
danger and a disregard of the risk is enough to show endangering conduct. Interest of J.H., No.
09-20-00056-CV, 2020 WL 4516860, at *10 (Tex. App.—Beaumont Aug. 6, 2020, no pet.);
Interest of E.S., No. 12-20-00282-CV, 2021 WL 2483788 at *3 (Tex. App.—Tyler June 17,
2021, no pet.). Finally, the need for permanence is a paramount consideration for the child’s
present and future physical and emotional needs. In re N.K., 99 S.W.3d 295, 301 n.9 (Tex.
App.—Texarkana 2003, no pet.); In re M.D.S., 1 S.W.3d at 200.
       “Endanger” means to expose to loss or injury or to jeopardize. Tex. Dep’t of Human
Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re D.M., 58 S.W.3d 801, 811 (Tex. App.—
Fort Worth 2001, no pet.). It is not necessary that the conduct be directed at the child or that the
child actually suffers injury. Boyd, 727 S.W.2d at 533; In re J.J., 911 S.W.2d at 440. When
seeking termination under subsection (D), the Department must show that the child’s living
conditions pose a real threat of injury or harm. In re N.R., 101 S.W.3d at 776; Ybarra, 869
S.W.2d at 577. Further, there must be a connection between the conditions and the resulting
danger to the child’s emotional or physical well-being. Ybarra, 869 S.W.2d at 577-78. It is
sufficient that the parent was aware of the potential for danger to the child in such environment
and disregarded that risk. In re N.R., 101 S.W.3d at 776. In other words, conduct that
demonstrates awareness of an endangering environment is sufficient to show endangerment.
Interest of T.A., No. 12-20-00276-CV, 2021 WL 2182316 at *4 (Tex. App.—Tyler May 28,
2021, pet. denied) (mem. op.). We have previously concluded it is illogical to reason that



                                                 4
inappropriate, debauching, unlawful, or unnatural conduct of persons who live in the home of a
child, or with whom a child is compelled to associate on a regular basis in his home, is not
inherently a part of the “conditions and surroundings” of that place or home. In re B.R., 822
S.W.2d 103, 106 (Tex. App.—Tyler 1991, writ denied). Subsection (D) is designed to protect a
child from precisely such an environment. Id.
       Subsection (E) requires us to look at the parent’s conduct alone, including actions,
omissions, or the parent’s failure to act. In re D.J., 100 S.W.3d 658, 662 (Tex. App.—Dallas
2003, pet. denied); In re D.M., 58 S.W.3d at 811. Termination under subsection (E) must be
based on more than a single act or omission. In re D.M., 58 S.W.3d at 812; In re D.T., 34
S.W.3d 625, 634 (Tex. App.—Fort Worth 2000, pet. denied). A voluntary, deliberate, and
conscious “course of conduct” by the parent that endangers the child’s physical and emotional
well-being is required. In re D.M., 58 S.W.3d at 812; In re D.T., 34 S.W.3d at 634.
       As a general rule, conduct that subjects a child to a life of uncertainty and instability
endangers the physical and emotional well-being of a child. In re M.R.J.M., 280 S.W.3d 494,
503 (Tex. App.—Fort Worth 2009, no pet.); In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort
Worth 2004, pet. denied). Endangering conduct is not limited to actions directed towards the
child. Boyd, 727 S.W.2d at 533. It necessarily follows that the endangering conduct may include
the parent’s actions before the child’s birth and while the parent had custody of older children.
See id. (stating that although endanger means more than a threat of metaphysical injury or the
possible ill effects of a less-than-ideal family environment, it is not necessary that the parent’s
conduct be directed at the child or that the child actually suffers injury); see also In re M.N.G.,
147 S.W.3d 521, 536 (Tex. App.—Fort Worth 2004, pet. denied) (holding that courts may look
to parental conduct both before and after child’s birth to determine whether termination is
appropriate). Further, the conduct may occur before the child’s birth and both before and after
the child has been removed by the Department. Walker v. Tex. Dep’t of Family & Protective
Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).
       A parent’s use of narcotics and its effect on her ability to parent may qualify as an
endangering course of conduct. In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); see also In re
R.W., 129 S.W.3d at 739. Further, evidence that the parent continued to use illegal drugs even
though the parent knew her parental rights were in jeopardy is conduct showing a voluntary,
deliberate, and conscious course of conduct, which by its nature, endangers a child’s well-being.



                                                5
See In re M.E.-M.N., 342 S.W.3d 254, 263 (Tex. App.—Fort Worth 2011, pet. denied);
Cervantes-Peterson v. Tex. Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253-54 (Tex.
App.—Houston [1st Dist.] 2006, no pet.). Because it exposes the child to the possibility that the
parent may be impaired or imprisoned, illegal drug use may support termination under
subsection (E). Walker, 312 S.W.3d at 617-18. A parent’s drug use both before and after a
child’s birth is relevant to the issue of endangerment. Dupree v. Tex. Dep’t of Protective &
Regulatory Servs., 907 S.W.2d 81, 84 (Tex. App.—Dallas 1995, no writ). A factfinder may
reasonably infer from a parent’s refusal to take a drug test that the parent was using drugs. In re
C.R., 263 S.W.3d 368, 374 (Tex. App.—Dallas 2008, no pet.); In re C.A.B., 289 S.W.3d 874,
885 (Tex. App.—Houston [14th Dist.] 2009, no pet.).
Analysis
       Macee Skillern testified that she is the Department caseworker assigned to this case. The
Department received an emergency referral in September 2019 for neglectful supervision. The
report stated that C.W. sustained critical injuries to her elbow and arm after being run over by a
lawnmower operated by F.S. The children had been staying with C.W. and L.W.’s paternal great
aunt and uncle, B.S. and F.S. C.W. was flown to Children’s Medical Center in Dallas for
treatment. C.W. and R.M., ages two and four, were riding on the deck of a riding lawnmower
when C.W. fell off. C.W. underwent a skin graft and plastic surgery to repair her arm and elbow.
When the Department became involved, R.M. and L.W. had ringworm as well as hand, foot, and
mouth disease, which were untreated. C.W. was missing a “one-inch chunk of her hair in the
back of her skull” that was unrelated to the lawnmower incident. A.M. and J.W. went to the
hospital; however, the hospital’s social worker was concerned about their interactions with C.W.,
partially because they gave her a lighter as a toy.
       Skillern further testified that the children had been left in B.S. and F.S.’s care because
A.M. and J.W. were homeless. Skillern opined that leaving the children in the relatives’ care
posed a danger. B.S. had requested A.M. give her consent to obtain medical treatment; however,
A.M. never did. When asked why, A.M. stated, “I had no way to go up to where she was to
consent.” And when asked why she did not provide consent when she left the children, A.M.’s
response was “Because I didn’t have a pen or paper.”
       Because there were allegations of drug abuse, A.M. was required to complete the Alcohol
and Drug Abuse Council (ADAC) program. A.M. did not complete the program in the one and



                                                  6
one-half years the Department worked with her. A.M failed to comply with random drug testing.
Skillern testified that A.M. completed three drug tests prior to trial. In November 2019, her hair
follicle test was positive for marijuana and her urinalysis was negative. In March 2020, both the
hair follicle test and urinalysis were positive for marijuana. She also tested the day before trial
but those results were not complete as of Skillern’s testimony. Skillern testified that she asked
A.M. to drug test eleven times in the previous three months and that she made it clear to A.M.
that a refusal counts as a positive test. A.M. also failed to complete her psychological evaluation
and the PADRES parenting program.
       A.M admitted to a history of drug use. She further admitted to missing more than ten
drug tests and that she knew and understood each one would be treated as a positive result.
Although A.M. stated that J.W. is no longer using methamphetamine, J.W. tested positive for
marijuana, methamphetamine, and amphetamine during the case. In addition, J.W. failed to
complete his drug tests several times.
       Skillern further testified that A.M. and J.W. lacked an adequate home for the children.
The two lived together in a three bedroom, two bath, home. However, they blocked off the
majority of the house with material “because the central heat and air is not consistent . . . and
they have one window unit in the living room.” The living room has been converted into a
bedroom, and there is inadequate space for three more beds in that room. Therefore, the children
would have no air conditioning or heat if placed in the house.          The rest of the house is
unfurnished. The couple also lacks reliable transportation.
       A.M. has been employed part-time at Chili’s for over a year. However, A.M. told
Skillern that she struggles to pay her bills. For example, her phone has been turned off several
times because she was not able to pay the bill.
       A.M. also failed to maintain consistent contact with the children throughout the case. As
of the time of trial, A.M. visited the children once in the three months prior. And during that
visit, she focused the majority of her attention on a single child. A.M. conceded that her
relationship with the children needs improvement but failed to explain why she had not
attempted to improve that relationship during pendency of the case.
       Skillern further opined that leaving the children in the care of B.S. and F.S. was
dangerous to the children. B.S. intervened in the suit, seeking to have the children placed with
her. However, the home study showed that B.S. and F.S.’s home was not a viable choice.



                                                  7
Skillern’s program director denied the request over concerns in the home study, the location of
the home in relation to B.S.’s son, and F.S.’s history. B.S.’s son has a substance abuse history
and a recent incident of possession of a controlled substance.         The children would have
immediate access to his property and land. F.S. is currently on probation for possession of
methamphetamine, which bars the children from being placed in the home. Skillern also noted
that the children were in B.S.’s care when C.W. was severely injured and all of the children
lacked medical attention.
       The trial court could have considered and given great weight to the evidence of A.M.’s
pattern of irresponsible choices such as ongoing instability and drug use, failure to maintain
contact with the children, failure to complete her court-ordered services, and leaving the children
with B.S. and F.S. See In re J.O.A., 283 S.W.3d at 346; In re S.I.H., No. 02-11-00489-CV,
2012 WL 858643, at *5 (Tex. App.—Fort Worth Mar. 15, 2012, no pet.) (mem. op.). In
addition, the trial court was permitted to find that A.M.’s conduct would subject the children to a
life of uncertainty and instability, which endangers their physical and emotional well-being. See
In Interest of A.R.O., 556 S.W.3d 903, 911-12 (Tex. App.—El Paso 2018, no pet.).
Furthermore, the evidence showed that A.M. knew the children needed medical care but failed to
give B.S. the necessary tools to get them medical attention or the authority to address medical
issues. See Interest of N.P., No. 09-20-00218-CV, 2021 WL 203339, at *6 (Tex. App.—
Beaumont Jan. 21, 2021, pet. denied) (mem. op.). And finally, the trial court could have
considered the evidence of A.M.’s drug use to support an endangerment finding. See In re S.D.,
980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied).
       After reviewing the evidence in the light most favorable to the judgment, we hold that a
reasonable factfinder could have formed a firm belief or conviction that A.M. knowingly placed
or knowingly allowed the children to remain in conditions or surroundings that endangered their
physical or emotional well-being and that she engaged in conduct or knowingly placed the
children with persons who engaged in conduct that endangered the children’s physical or
emotional well-being. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E). Therefore, we hold
that the evidence is legally and factually sufficient to support termination of A.M.’s parental
rights under subsections (D) and (E) of Texas Family Code Section 161.001(b). Accordingly, we
overrule A.M.’s first and second issues as to subsections (D) and (E) of Texas Family Code




                                                8
Section 161.001(b) and need not address her third and fourth issues regarding termination under
subsections (O) and (P). See TEX. R. APP. P. 47.1.


                                  BEST INTERESTS OF THE CHILD
        In A.M.’s fifth issue, she argues the evidence is legally and factually insufficient to
support a finding that termination of her parental rights is in the children’s best interest. In
determining the best interest of the child, a number of factors have been considered, including
(1) the desires of the child; (2) the emotional and physical needs of the child now and in the
future; (3) the emotional and physical danger to the child now and in the future; (4) the parental
abilities of the individuals seeking custody; (5) the programs available to assist these individuals;
(6) the plans for the child by these individuals; (7) the stability of the home; (8) the acts or
omissions of the parent that may indicate the existing parent-child relationship is not a proper
one; and (9) any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d
367, 371-72 (Tex. 1976).
        The family code also provides a list of factors that we will consider in conjunction with
the above-mentioned Holley factors. See TEX. FAM. CODE ANN. § 263.307(b) (West 2019).
These include (1) the child’s age and physical and mental vulnerabilities; (2) the magnitude,
frequency, and circumstances of the harm to the child; (3) the results of psychiatric,
psychological, or developmental evaluations of the child, the child’s parents, other family
members, or others who have access to the child’s home; (4) whether there is a history of
substance abuse by the child’s family or others who have access to the child’s home; (5) the
willingness and ability of the child’s family to seek out, accept, and complete counseling services
and to cooperate with and facilitate an appropriate agency’s close supervision; (6) the
willingness and ability of the child’s family to effect positive environmental and personal
changes within a reasonable period of time; (7) whether the child’s family demonstrates adequate
parenting skills; and (8) whether an adequate social support system consisting of an extended
family and friends is available to the child. See id. § 263.307(b)(1), (3), (6), (8), (10), (11), (12),
(13).
        The evidence need not prove all statutory or Holley factors in order to show that
termination of parental rights is in a child’s best interest. See Holley, 544 S.W.2d at 372; In re
J.I.T.P., 99 S.W.3d 841, 848 (Tex. App.–Houston [14th Dist.] 2003, no pet.). In other words, the



                                                  9
best interest of the child does not require proof of any unique set of factors nor limit proof to any
specific factors. In re D.M., 58 S.W.3d at 814. Undisputed evidence of just one factor may be
sufficient in a particular case to support a finding that termination is in the child’s best interest.
In re M.R.J.M., 280 S.W.3d at 507. But the presence of scant evidence relevant to each factor
will not support such a finding. Id. Evidence supporting termination of parental rights is also
probative in determining whether termination is in the best interest of the child. See In re C.H.,
89 S.W.3d at 28-29. We apply the statutory and Holley factors below.
Analysis
       At the time of trial, R.M., C.W., and L.W. were ages five, three, and two years old.
Although the Department made visits with the children available to A.M., she failed to
consistently visit or contact the children. Prior to trial, the last time A.M. visited the children
was March 2021, three months prior. A.M. attended no virtual visits and did not request visits
with the children. A.M. conceded that her relationship with her children could be improved:


       My relationship with my children honestly I feel needs improvement. When I did last see my
       children – the first time I seen them, they’d been moved to Nac[ogdoches]. My son [R.M.]
       automatically asked who I was. [C.M.], on the other hand, was a little hesitant. And [L.M.] – he’s
       still young. I do believe my relationship needs improvement with him.


However, she was unable to explain why she did not attempt to improve that relationship during
the pendency of the case. She further testified that her lack of participation throughout the case,
as well as her history, does not support that she will do what is best for the children.
       The children are thriving in their foster placements, who wish to adopt them. L.W. and
C.W. are placed together, and R.M. is in his own placement. The placements are less than forty
miles apart. Furthermore, the placements have completed sibling visits outside the Department’s
scheduled visits, which leads Skillern to believe the caregivers would “welcome and encourage”
visits between the children.
       As discussed above, the evidence reflected that A.M. tested positive for drugs, had
numerous missed tests, and did not complete the services required of her. At the time the
Department became involved, A.M. and J.W. were homeless and had left the children with F.S.
and B.S. F.S. had been convicted of possession of methamphetamine and was on probation.
Under the supervision of F.S., C.W. suffered severe injuries after falling off a riding lawnmower
with R.M. While A.M. and J.W. visited C.W. in the hospital, the hospital social worker was


                                                      10
concerned about their hygiene and judgment. The couple gave C.W. a lighter as a toy. As
discussed, A.M. failed to give consent for B.S. to seek and obtain medical treatment for the
children.
         At the time of trial, A.M. was employed but had difficulty paying her bills. And A.M.’s
residence lacks furniture and heating and air conditioning for the children’s rooms if they were
returned to her care.         A.M. resides with J.W., who tested positive for methamphetamine,
amphetamine, and marijuana during the case and missed several drug tests.
         After viewing the evidence in the light most favorable to the trial court’s best interest
finding and applying the statutory and Holley factors, we conclude that a reasonable trier of fact
could have formed a firm belief or conviction that termination of A.M.’s parental rights was in
the best interest of the children. See TEX. FAM. CODE ANN. § 161.001(b)(2); In re J.F.C., 96
S.W.3d at 266. Although some evidence might weigh against the finding, such as A.M.’s current
stability in having a job and a residence, this evidence is not so significant that a reasonable fact
finder could not have reconciled this evidence in favor of its finding and formed a firm belief or
conviction that terminating A.M.’s parental rights is in the children’s best interest. See TEX. FAM.
CODE ANN. § 161.001(b)(2); In re J.F.C., 96 S.W.3d at 266. Accordingly, we overrule A.M.’s
fifth issue regarding best interest.
                                                  DISPOSITION
         Having overruled A.M.’s first, second, and fifth issues, we affirm the judgment of the
trial court.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice

Opinion delivered October 20, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                         11
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 20, 2021


                                         NO. 12-21-00099-CV


                  IN THE INTEREST OF R.M., C.W. & L.W., CHILDREN


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1935217)

                    THIS CAUSE came to be heard on the appellate record and brief(s) filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                     12